Title: From Thomas Jefferson to the Speaker of the House of Representatives, 2 January 1793
From: Jefferson, Thomas
To: House of Representatives



Sir
Philadelphia, January 2nd 1793.

According to the Resolution of the House of Representatives of the 31st of December, delivered to me yesterday, I have the honor to lay  before you a list of the several persons employed in my Office, with the Salaries allowed to each, as follows



Dollars


George Taylor Jr. (of New York) Chief Clerk, his salary fixed by law
800


Jacob Blackwell (of New York) Clerk
500


George Pfeiffer (of Pennsylvania) Clerk
500


Philip Freneau (of New York) Clerk for foreign Languages
250


Sampson Crosby (of Massachusetts) messenger and office keeper
250


The Act of Congress of June 4th. 1790. c. 18, allowed me an additional Clerk with the same salary as the chief Clerk. After the retirement of the person first appointed, whose services had been particularly desirable because of his long and intimate acquaintance with the papers of the Office, it did not appear necessary to make further use of the indulgence of that Law. No new appointment, therefore, has been made.
The Clerk for foreign Languages has but half the usual Salary. I found his clerkship on this establishment when I came into office, and made no change in it, except that, in the time of his predecessor, where translations were required from any language with which he was unacquainted, they were sent to a special translator and paid for by the public. The present Clerk is required to defray this expense himself. I have the honor to be, with the most perfect respect, Sir, Your most obedient & most humble servt.
